IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-82,809-02


                EX PARTE CARL DEWAYNE ANTHONY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR11-120 IN THE 4TH DISTRICT COURT
                          FROM RUSK COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: January 27, 2016
DO NOT PUBLISH